Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant argues that Rajan failed to disclose communicating a first coded message to the first dongle using the first communication technology.  Applicant’s specification defines coded messages as “messages encapsulated within frame formats and composed as specified in a particular protocol.”  Specification [0029].  Rajan [0057] states “the data collected from each device may be encrypted and securely managed from end-to-end so that each data set is stored in its own, perhaps proprietary format, by the device and by technology.  In this manner, the wireless communication hub device acts as a gateway that securely enables wireless transport of data or information from the various electronic medical and fitness devices through the service platform server to the caregiver or provider’s servers and databases located in the Internet cloud.”  Rajan [0166] states “[t]he USB radio dongle may be authenticated and if successful and appropriate USB interface driver may be identified by the wireless communication hub device and used locally. The radio dongle may now become an additional short-range radio on the wireless communication hub device and may communicate with any registered electronic medical and fitness device…”  If the radio dongle is “authenticated” by the wireless communication hub device, then a coded message as defined by Applicant’s specification is exchanged between the USB dongle and the wireless communication hub device in Rajan.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajan et al. (US 2012/0182939).
In regard to claim 1, Rajan disclosed an Internet of Things architecture comprising: 
a gateway including a first serial port; wireless communication hub device 112, Rajan [0057]
a first dongle received by the first serial port and configured to communicate with a first communication technology; USB radio dongle, Rajan [0166]
a first wireless device configured to communicate a first coded message to the first dongle using the first communication technology; and USB radio dongle “may communicate with any registered electronic medical and fitness device (e.g., ANT + weight scale)”, Rajan [0166]
a cloud platform including a network abstraction layer that includes a first communication technology module configured to receive the first coded message associated with the first communication technology and output a first decoded message.  Rajan [0057], wireless communication hub device “packages the data encrypted and transmits it via a wireless communication link…to a 
In regard to claim 2, Rajan disclosed the Internet of Things architecture set forth in claim 1, further comprising: 
a second dongle received by a second serial port of the gateway, and configured to communicate with a second communication technology different from the first communication technology; and Rajan [0045], wireless communication hub device may include a variety of wireless communication transceivers such as WiFi, Bluetooth, Zigbee, and ANT+ transceivers.  These are the second communication technologies.
a second wireless device configured to communicate a second coded message to the second dongle using the second communication technology, wherein a communication technology identifier agent of the network abstraction layer is configured to differentiate between the first and second communication technologies and send the first coded message to the first communication technology module, and send the second coded message to a second communication technology module of the network abstraction layer for the output of a second decoded message.  Rajan [0044]-[0045]
In regard to claim 5, Rajan disclosed the Internet of Things architecture set forth in claim 1, wherein the gateway includes an IP tunneling module configured to tunnel coded messages to and from the cloud platform.  Rajan [0092], “logic to package data received from electronic medical and fitness devices into IP packets for tunneling to the service platform server 140”



sending a plurality of coded messages from respective wireless devices of a plurality of wireless devices to a gateway, wherein each wireless device operates under a different communication technology; Rajan [0045], wireless communication hub device may include a variety of wireless communication transceivers such as WiFi, Bluetooth, Zigbee, and ANT+ transceivers.  These are the second communication technologies.
tunneling the plurality of coded messages by the gateway; Rajan [0092], “logic to package data received from electronic medical and fitness devices into IP packets for tunneling to the service platform server 140”
receiving the plurality of coded messages by a network abstraction layer of a cloud platform; Rajan [0057], wireless communication hub device “packages the data encrypted and transmits it via a wireless communication link…to a service platform server 150 where the data may be unpacked and stored in a database or transferred to other systems where the data may be stored and processed.”
identifying the communication technology of each one of the plurality of coded messages by the network abstraction layer; and Rajan [0057], wireless communication hub device “packages the data encrypted and transmits it via a wireless communication link…to a service platform server 150 where the data may be unpacked and stored in a database or transferred to other systems where the data may be stored and processed.”
decoding the plurality of coded messages by the network abstraction layer.  Rajan [0057], wireless communication hub device “packages the data encrypted and transmits it via a wireless communication link…to a service platform server 150 where the data may be unpacked and stored in a database or transferred to other systems where the data may be stored and processed.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in view of Dong et al. (US 2018/0375944 A1).
In regard to claim 3, Rajan failed to disclose the cloud platform includes a data integration layer configured to receive the first and second decoded messages for data integration.  However, Dong disclosed the use of a middleware layer e.g. a service layer that received information from IoT devices.  Dong [0073]-[0074].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use middleware layers such as a data integration layer in the service platform server of Rajan in order to manage the information received from the IoT devices.
In regard to claim 4, Rajan disclosed the Internet of Things architecture set forth in claim 3, wherein the gateway includes an IP tunneling module configured to tunnel coded messages to and from the cloud platform.  Rajan [0092], “logic to package data received from electronic medical and fitness devices into IP packets for tunneling to the service platform server 140”
In regard to claim 6, Rajan further disclosed a router operatively disposed between the gateway and the cloud platform for transferring the first and second coded messages.  Rajan [0082]
In regard to claim 7, Rajan disclosed 7. The Internet of Things architecture set forth in claim 3, wherein the gateway is a router.  Rajan [0082]

.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajan / Dong as applied to claim 7 above, and further in view of Goodson et al. (US 9,507,799).
	In regard to claim 8, Rajan / Dong failed to disclose wherein the router supports Network Attached Storage (NAS) protocol for deriving power and coded message access.  However, Goodson disclosed a router that accesses a network attached storage using a conventional NAS protocol.  Goodson col. 9 lines 28-37.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate NAS protocols into the Rajan router in order to access a network attached storage for storing the data retrieved from Rajan’s IOT devices and collected by Rajan’s service platform server.
Allowable Subject Matter
Claims 9-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445